Citation Nr: 0839011	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO. 06-21 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent carcinoma of 
the prostate, status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1969.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2007, at which time it was 
remanded for further development. Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the 40 percent rating for the 
veteran's service-connected carcinoma of the prostate, status 
post radical prostatectomy. Thereafter, the case was returned 
to the Board for further appellate action.


FINDING OF FACT

The veteran's carcinoma of the prostate, status post radical 
prostatectomy, is manifested primarily by voiding dysfunction 
requiring the use of pads which must be changed, generally, 
three times a day, as well as awakening three to four times a 
night to void.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
carcinoma of the prostate, status post radical prostatectomy, 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115a, 
4.115b, Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to an increased rating for carcinoma of the 
prostate, status post radical prostatectomy. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. After reviewing the 
record, the Board finds that VA has met that duty.

The RO received the veteran's claim for an increased rating 
for carcinoma of the prostate, status post radical 
prostatectomy, in December 2003; and there is no issue as to 
providing an appropriate application form or completeness of 
the application. Following the receipt of that claim, VA 
notified the veteran of the information and evidence 
necessary to substantiate and complete the claim, including 
the evidence to be provided by the veteran, and notice of the 
evidence VA would attempt to obtain. VA informed the veteran 
that in order to establish an increased rating for the 
veteran's service-connected disabilities, the evidence had to 
show that such disabilities had worsened. In addition, VA 
effectively informed the veteran that it would be helpful to 
provide evidence of the manner in which such worsening had 
affected the veteran's employment and daily life. VA also set 
forth, generally, the rating criteria for carcinoma of the 
prostate, status post radical prostatectomy; and the 
veteran's contentions suggest that he understands that 
criteria. 

After notice was provided to the veteran, VA fulfilled its 
duty to assist the veteran in obtaining identified and 
available evidence needed to substantiate his claim. The 
veteran submitted records reflecting his treatment by VA, as 
well as those associated with his award of Social Security 
benefits. Further, he testified at hearings held at the RO 
before a local hearing officer and before the Veterans Law 
Judge whose signature appears at the end of this decision. VA 
also examined the veteran to determine the extent of the 
manifestations associated with his carcinoma of the prostate, 
status post radical prostatectomy. The veteran has not 
identified any outstanding evidence which could potentially 
support his claim; and therefore, the Board need take no 
further action to develop the evidence.

In light of the foregoing, the Board concludes that the 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claim. There is no 
evidence of any VA error in notifying or assisting the 
veteran that could result in prejudice to the veteran or 
otherwise affect the fairness of the decision. Accordingly, 
the Board will proceed to the merits of the appeal.

Analysis

The veteran seeks entitlement to a rating in excess of 40 
percent for his service-connected carcinoma of the prostate, 
status post radical prostatectomy. He contends that the 
residual voiding dysfunction and associated frequency have, 
effectively, taken control of his life. Therefore, he 
maintains that an increased rating is warranted.

After reviewing the record, however, the Board finds that the 
manifestations of the veteran's carcinoma of the prostate, 
status post radical prostatectomy, meet or more nearly 
approximate the schedular criteria contemplated by the 
current evaluation. Accordingly, the 40 percent rating is 
confirmed and continued. 

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Therefore, 
the following analysis is undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

Carcinoma of the prostate is rated in accordance with 
38 C.F.R. § 4.115b, Diagnostic Code 7528. Following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months. Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. §3.105(e) (2008). 

In April 2001, the veteran was diagnosed with carcinoma of 
the prostate and underwent a radical prostatectomy. However, 
in October 2003, there was laboratory evidence of recurrence; 
and the veteran underwent several weeks of radiation therapy, 
ending in March 2004. Since that time, the preponderance of 
the evidence, such as the reports of VA examinations in 
January 2005 and July 2008, shows that the cancer has not 
recurred. Where there is no evidence of local recurrence or 
metastasis, the cancer is to be rated on the basis of 
residual disability, such as voiding dysfunction or renal 
dysfunction, whichever is predominant. See Note, 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528.

The preponderance of the competent medical evidence of record 
and the veteran's testimony at his hearings on appeal show 
that his carcinoma of the prostate is, primarily, associated 
with voiding dysfunction. Voiding dysfunction is rated on the 
basis of the particular condition: urine leakage, frequency, 
or obstructed voiding. 38 C.F.R. § 4.115a. In this case, the 
evidence shows that the veteran experiences frequency and 
urine leakage. 

A 40 percent rating is warranted for urinary frequency, 
manifested by daytime voiding more than once an hour, or; 
awakening to void five or more times per night. However, that 
is the highest schedular rating available to rate urinary 
frequency. Therefore, the veteran's voiding dysfunction will 
be rated on the basis of urine leakage. 

A 40 percent rating is warranted for continual urine leakage, 
post-surgical urinary diversion, when there is urinary 
incontinence or stress incontinence requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day. A 60 percent rating is warranted when there is urinary 
incontinence or stress incontinence requiring the wearing of 
absorbent materials which must be changed more than 4 times 
per day. Id.

The veteran contends that the residuals of his carcinoma of 
the prostate consist primarily of complaints of urgency and 
frequency, as well as pain and burning on urination. During 
VA treatment in July 2005, the veteran reported that he used 
4 to 6 pads or more, daily, to control urinary incontinence. 
However, the preponderance of the evidence, such as an 
October 2005 VA treatment record, the report of the July 2008 
VA examination, and the transcripts of the veteran's hearings 
on appeal, shows that he changes pads no more than three 
times a day. Such a rate meets or more nearly approximates 
the schedular criteria for the currently assigned 40 percent 
evaluation. Accordingly, an increased evaluation is not 
warranted on a regular schedular basis. 

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
carcinoma of the prostate, status post radical prostatectomy. 
However, the evidence does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating any of those 
disabilities. 38 C.F.R. § 3.321(b)(1) (2008). Rather, the 
record shows that the manifestations of the veteran's 
carcinoma of the prostate are contemplated by those 
standards. Accordingly, the currently assigned 40 percent 
evaluation is adequate, and no referral for extraschedular 
consideration is required. See VAOPGCPREC 6-96. 




ORDER

Entitlement to a rating in excess of 40 percent for carcinoma 
of the prostate, status post radical prostatectomy, is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


